        Case 1:21-cv-00557-JB-CG Document 3 Filed 06/17/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MICHAEL JAMES NISSEN,

       Plaintiff,

v.                                                                CV No. 21-557 JB/CG

FNU NILIUS, WARDEN,

       Defendant.

                            ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on Plaintiff Michael James Nissen’s civil rights

complaint. (Doc. 1). The Court finds Mr. Nissen’s complaint is deficient because he has

not paid the $402.00 filing fee or otherwise filed an Application to Proceed in District

Court Without Prepaying Fees or Costs. Mr. Nissen must cure this deficiency within

thirty (30) days from entry of this Order by either paying the full $402.00 civil filing fee or

submitting an Application to Proceed in District Court Without Prepaying Fees or Costs

including a certified copy of Mr. Nissen’s inmate account statement for the six-month

period immediately preceding this filing. See 28 U.S.C. § 1915(a)(2). Failure to cure this

deficiency within thirty (30) days from entry of this Order may result in dismissal of this

action without further notice.

       IT IS THEREFORE ORDERED that by July 19, 2021, Mr. Nissen either pay the

full $402.00 civil filing fee or submitting an Application to Proceed in District Court

Without Prepaying Fees or Costs that includes a certified copy of Mr. Nissen’s inmate

account statement for the six-month period immediately preceding this filing.

       IT IS FURTHER ORDERED that the Clerk shall mail to Mr. Nissen a copy of this

Order and two (2) copies of an Application to Proceed in District Court Without
        Case 1:21-cv-00557-JB-CG Document 3 Filed 06/17/21 Page 2 of 2




Prepaying Fees or Costs with instructions.

      IT IS SO ORDERED.



                                 ______________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
